E.I. DUPONT DE NEMOURS AND COMPANY, Appellant,
v.
AQUAMAR S.A., EMELORSA-EMPACADORA EL ORO S.A., INDUSTRIAL Y AGRICOLA 44 S.A., MOLINAS DEL EDUADOR S.A. AND DESARROLLO INDUSTRIAL BIOACUATICO, Appellees.
Nos. 4D07-3896, 4D07-3897
District Court of Appeal of Florida, Fourth District.
January 21, 2009.
Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, and Daniel F. Molony and David S. Johnson of Shook, Hardy & Bacon, LLP., Tampa, for appellant.
Joel S. Perwin of Joel S. Perwin, P.A., Miami, and Kelly B. Stewart, Walter G. Campbell, Jr., Robert J. McKee, and Ivan J. Cabrera of Krupnick, Campbell, Malone, Buser, Slama, Hancock, Liberman & McKee, P.A., Fort Lauderdale, for appellees.
PER CURIAM
Affirmed.
FARMER, GROSS and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.